(of o /




 fis;


          'dizSiGo




                     ^   /
—J~-




       ^zo^^e^/^M ^^
                                                        U.S. POSTAGE
                                                            PAID
                                                        DRIPPING SPRING,
                                                            7B8J0
                                                        JUN18, 15
                                                           AMOUNT
/£> 7
                                         1000
                                                           $6.74
        7D14   34TD   DQDD   1363 Eb3M          78205   00107828-08